Exhibit News Release For Immediate Release OccuLogix, dba TearLab Corporation, Reports 2008 Financial Results Financial Results Include the First European Sales of the TearLab™ Osmolarity System San Diego, CA —March 26, 2009— OccuLogix, Inc., dba TearLab Corporation (Tearlab) (NASDAQ: TEAR; TSX: TLB) today reported its consolidated financial results for the quarter and the year ended December 31, 2008.All dollar amounts are expressed in U.S. currency, and results are reported in accordance with United States generally accepted accounting principles. For the year ended December 31, 2008, TearLab’s net revenues were $458,202 as compared to $91,500 in the year ended December 31, 2007.The
